EXHIBIT 10.1
STEVE PRICE EMPLOYMENT AGREEMENT
          This Agreement (hereinafter the “Agreement”), effective as of the 1st
day of February, 2009, is made by between Professional Veterinary Products,
Ltd., a Nebraska corporation with its principal office located at 10077 S. 134th
Street in Omaha, Nebraska (hereinafter the “Corporation”) and Steve Price
(hereinafter “Price”).
RECITALS
          The Corporation wishes to hire Price as President and Chief Executive
Officer (“CEO”), and Price desires to serve the Corporation in this capacity.
          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth in this Agreement and in the Employee Agreement to Protect Proprietary
Rights, Trade Secrets and Goodwill attached hereto as Exhibit “A,” and any other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and Price agree as follows:
ARTICLE I.
APPOINTMENT AND ACCEPTANCE; TERM OF AGREEMENT AND RENEWAL
A. Appointment and Acceptance
          The Corporation agrees to and does hereby employ Price, and Price
hereby agrees to and does hereby continue in the employ of the Corporation, for
the period set forth below, in the position and with the duties and
responsibilities set forth below, upon and subject to the terms and conditions
hereinafter set forth and according to all of the policies, rules and
regulations of the Corporation from time to time prevailing which are applicable
generally to its employees. Price hereby accepts such appointment and agrees to
be bound by all of the terms and conditions hereof and thereof. The effective
date of this Agreement shall be February 1, 2009 (the “Commencement Date”).
B. Term of Agreement; Renewal
          This Agreement shall continue in effect for a period of 12 months
after the Commencement Date (hereinafter the “Initial Term”), subject to earlier
termination in accordance with the terms and conditions hereinafter set forth.
Subsequent to the Initial Term, this Agreement may be renewed upon mutually
acceptable terms and conditions including the Corporation’s then current form of
executive agreement and compensation (a “Renewal Term”). In the event this
Agreement shall expire at the end of the Initial Term or the then current
Renewal Term, Price’s employment hereunder shall be deemed a termination without
cause.

-1-



--------------------------------------------------------------------------------



 



ARTICLE II.
RESPONSIBILITIES OF PRICE
          Price shall work for the Corporation on a full-time basis. In Price’s
capacity as President and CEO, and subject to the direction and control of the
Board of Directors of the Corporation, Price shall have the authority and
responsibility to conduct, manage, and operate the Corporation’s business. Price
shall report to the Chairman of the Board of Directors of the Corporation.
          Price agrees that during the term of this Agreement he/she shall not
engage in any other business, calling, work, job, or other enterprise, including
but not limited to any consulting activities, participation on any board of
directors or trustees positions, or other advisory positions unless he/she shall
(1) have provided the Corporation with thirty days’ prior written notice of such
proposed activity and details of such proposed engagement, and (2) have obtained
the Corporation’s prior express written consent to such proposed activity and
proposed engagement. Upon request from Corporation during the term of this
Agreement, Price agrees to execute periodic disclosure statements on forms to be
provided by the Corporation summarizing Price’s outside business activities.
ARTICLE III.
COMPENSATION
A. Base Salary
          The Corporation shall pay Price a base salary from the Commencement
Date through the end of calendar year 2009 as follows:

  •   From February 1, 2009 to July 31, 2009, the salary shall be $374,667.    
•   From August 1, 2009 to December 31, 2009, the salary shall be $437,000,
subject to any adjustments made by the Board of Directors at the 2009 Mid-Year
Meeting.

(hereinafter the “Base Salary”). The Base Salary may be increased for each year
after 2009 at the discretion of the Corporation’s Board of Directors. Unless so
adjusted, the Base Salary amount shall remain the same as it was at the end of
the immediately preceding Term or Renewal Term during each Renewal Term. [The
Base Salary shall be payable in consecutive bi-weekly installments equal to one
twenty-sixth (1/26) of the Base Salary, less applicable payroll deductions, in
accordance with the Corporation’s regular payroll practices.]
 

*   Pursuant to an agreement with the Board of Directors, the Base Salary shall
be reduced by 10% for calendar year 2009.

B. Supplemental Executive Retirement Plan
          Price participates in and shall continue to participate in the
Corporation’s Supplemental Executive Retirement Plan (“SERP”). Price shall be
entitled to the same percentage he held as of the date of this Agreement.

-2-



--------------------------------------------------------------------------------



 



ARTICLE IV.
BENEFITS
          Price shall be entitled to participate in any Corporation benefits
normally provided to employees. In addition, the Corporation shall provide Price
the use of a leased vehicle. Price will be responsible for the costs associated
with the personal use of that vehicle,
ARTICLE V.
TERMINATION
A. Termination by the Corporation
          The Corporation shall be entitled to terminate this Agreement and
Price’s employment hereunder for any of the following reasons:
          1. A determination made by the Corporation that there is “cause” to
terminate this Agreement and Price’s employment. For purposes hereof, “cause”
shall mean the occurrence of any one or more of the following events:

  (a)   Price’s commission of a crime or other violation of law or act of
dishonesty which directly or indirectly has an adverse effect or impact on the
Corporation or its business; or     (b)   Price’s breach of any of the material
terms of this Agreement, including, without limitation, any of the restrictive
covenants contained in Exhibit “A” to this Agreement; or     (c)   Price’s
material neglect of his duties and responsibilities under this Agreement or his
gross negligence or willful misconduct in connection therewith; or

          2. Price’s death.
          3. Price’s “total mental or physical disability” (as hereinafter
defined) which continues for any period of (i) three (3) consecutive months; or
(ii) one hundred twenty (120) total days during any period of twelve
(12) consecutive months. For the purposes hereof the term “total mental or
physical disability” shall mean the physical or mental incapacity of Price, such
that in the judgment of a reputable physician in Omaha, Nebraska (chosen by the
Corporation) Price is substantially unable to perform the responsibilities as
President/CEO.
          Upon the occurrence of any of the circumstances described in ARTICLE
V.A.1 through 3 above, the Corporation shall be entitled to terminate this
Agreement and Price’s employment hereunder upon notice to Price.
B. Severance Payments
          1. In the event this Agreement and Price’s employment hereunder is
terminated for “cause,” the Corporation shall have no obligation to make any
further payments of any kind to Price.

-3-



--------------------------------------------------------------------------------



 



          2. In the event this Agreement and Price’s employment hereunder is
terminated by the Corporation for any reason other than for “cause,” Price shall
be entitled to receive:

  (a)   The continuing payment of Base Salary in the same amount as had been in
effect at the time notice of termination was given and continuation of the
benefits which Price had been receiving for a period of one (1) year
notwithstanding whether the remainder of the term is greater or less than one
year; and     (b)   Any payment due under the terms of the SERP.     (c)  
Health insurance benefits may be continued temporarily under Price’s current
benefits elections by electing COBRA coverage following Price’s last day worked.
    (d)   The amounts payable to Price following a termination for any reason
other than for “cause,” shall (i) be contingent on Price agreeing to a Release
and Severance Agreement; (ii) be Price’s sole and exclusive remedy for the
termination of employment with the Corporation, and (iii) immediately cease if
Price breaches any of the restrictive covenants set forth in Exhibit “A” to this
Agreement. Price agrees that the amounts payable are fair and reasonable and are
in liquidation of any other sums which may be or become due to Price whether,
known or unknown, based upon breach of contract, tort, or other theory of
liability or the manner or basis upon which Price’s employment was terminated.

          3. In case of Price’s death or disability during the period of
employment hereunder, the amounts payable under this Agreement shall be paid to
the person or persons designated by Price in this Agreement.
C. Termination by Price
          1. Price shall have the right to terminate this Agreement at any time
upon giving the Corporation no less than sixty (60) days’ prior written notice.
          2. In the event that Price elects to terminate this Agreement, the
Corporation shall not be obligated to make any further payments of any kind to
Price, except for Base Salary which shall have been earned through the effective
date of termination of this Agreement.
D. Disagreement as to the “Cause” of Termination
          1. In the event the parties shall disagree as to whether or not this
Agreement was terminated for “cause,” the dispute shall be resolved in
accordance with the arbitration provisions contained in this Agreement.
          2. If the arbitrator shall determine that Price was terminated without
“cause,” Price shall be entitled to receive as the sole and exclusive remedy the
amounts set forth in the applicable provisions of this Agreement.

-4-



--------------------------------------------------------------------------------



 



ARTICLE VI.
NOTICES
          No notice given hereunder by either party to the other party shall be
effective unless it is made in writing and delivered either by personal delivery
or by registered, certified, or overnight mail, postage prepaid as follows:

         
 
  If to Price:   Steve Price
 
      Professional Veterinary Products, Ltd.
 
      10077 S. 134th Street
 
      Omaha, Nebraska 68138
 
       
 
  If to the Corporation:   Chairman of the Board
 
      Professional Veterinary Products, Ltd.
 
      10077 S. 134th Street
 
      Omaha, Nebraska 68138

Notices delivered personally shall be deemed communicated as of the date of
actual receipt; mailed notices shall be deemed communicated five (5) days after
mailing. Either party may change its address for receipt of notices by written
notice delivered to the other party in accordance with this ARTICLE.
ARTICLE VII.
JOINT PREPARATION
          This Agreement shall be deemed to have been jointly prepared by each
party hereto, and no ambiguity herein shall be construed against any party
hereto based upon the identity of the author of this Agreement or any portion
hereof.
ARTICLE VIII.
ENTIRE AGREEMENT
          This Agreement sets forth the entire understanding of the parties with
respect to the subject matter hereof and supersedes any previous undertakings,
written or oral, between Price and the Corporation with respect to the subject
matter hereof. This Agreement may be amended only in writing and it shall be
valid and enforceable only when signed by both of the parties to this Agreement.
ARTICLE IX.
INVALIDITY
          The parties agree that each of the foregoing covenants shall be deemed
a separate, severable and independent covenant, and in the event any covenant
shall be declared invalid by any court of competent jurisdiction, such
invalidity shall not in any manner affect or impair the validity or
enforceability of any other part or provision of such covenant or of any other
covenant contained herein. Any such covenant, term or condition of this
Agreement that may be determined by a court of competent jurisdiction to be
invalid or unenforceable shall be deemed ineffective only to the extent of its
invalidity or unenforceability, and such provision and this Agreement shall be
deemed modified to

-5-



--------------------------------------------------------------------------------



 



comply with applicable law but only to the minimum extent necessary to prevent
the invalidity or unenforceability of this Agreement or any provision hereof, or
the creation of any civil liability on account thereof, and the legality and
enforceability of the remaining provisions of this Agreement shall continue in
full force and effect.
ARTICLE X.
GOVERNING LAW
          This Agreement shall be interpreted, construed, and governed in
accordance with the laws of the State of Nebraska irrespective of whether any
party is or may become a resident of a different state.
ARTICLE XI.
ASSIGNMENT
          Except as otherwise expressly provided in this Agreement, Price shall
not have any right to commute, sell, transfer, assign or otherwise convey the
right to receive any payments under the terms of this Agreement. Any such
attempted assignment or transfer shall terminate this Agreement and the
Corporation shall have no further liability hereunder. This Agreement is solely
between Price and the Corporation.
ARTICLE XII.
ARBITRATION
          Except for the Corporation’s right to injunctive relief pursuant to
Exhibit “A” to this Agreement, any controversy or claim arising out of or
relating to this Agreement, or the breach hereof, shall be settled by
arbitration in Nebraska in accordance with the Rules of the American Arbitration
Association then in effect. Unless the parties shall otherwise agree, the
arbitration shall be conducted before a single arbitrator mutually selected by
the parties. Judgment upon any award rendered in the arbitration may be entered
in any court having jurisdiction thereof. The arbitrator(s) shall be bound by
and may not modify or ignore the express terms of this Agreement. Specifically,
if the arbitrator(s) shall determine that Price was discharged without “cause”
as defined herein, the award to Price shall be limited to the sums specified in
this Agreement.
ARTICLE XIII.
HEADINGS
          The headings used herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
ARTICLE XIV.
BINDING AGREEMENT, WAIVER
          This Agreement shall be binding upon the heirs, administrators,
executors and successors of Price, as well as the successors of the Corporation.
The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as or be construed a waiver of any subsequent breach
hereof.

-6-



--------------------------------------------------------------------------------



 



ARTICLE XV.
PAYMENTS AFTER PRICE’S DEATH
          In case Price should die while this Agreement is in effect, the
amounts payable to him pursuant to the applicable provisions of this Agreement
shall be paid to the following person or persons as a sole and exclusive remedy
and subject to the conditions hereinafter set forth:
          Name:
          Address:
If the foregoing is not filled in or if the party or parties mentioned above do
not survive Price, the Corporation shall not be obligated to make any payments
of any kind after Price’s death to his estate or otherwise.
ARTICLE XVI.
COUNTERPARTS
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and together shall constitute one and the same
Agreement, with one counterpart being delivered to each party hereto.
ARTICLE XVII.
CAPACITY TO EXECUTE
          Each party to this Agreement warrants and represents that they are
duly and properly authorized to enter into this Agreement, that all necessary
corporate or other approvals and other actions have been obtained or taken prior
to the execution of this Agreement, and that upon a party’s execution of this
Agreement, the Agreement shall become binding upon and inure to the benefit of
such party.
ARTICLE XVIII.
DISCLOSURE
          Price will not directly or indirectly disclose, discuss, disseminate,
be the source of or otherwise publish or communicate in any manner to any person
or entity any private confidential information concerning the personal, social
or business activities of the Corporation, its affiliates or the executives and
principals and the officers, directors, agents and employees of all of the
foregoing (the “Confidential Information”) during or at any time after the
termination of Price’s employment. In addition, Price agrees that without
Corporation’s express written approval in each case, Price will not
(i) write, be the source of or contribute to any articles, stories, books,
screenplays or any other communication or publicity of any kind (written or
otherwise) or deliver lectures in any way regarding or concerning the
Confidential Information; or
(ii) grant any interviews regarding or concerning the Confidential Information
during or at any time after the termination of employment.

-7-



--------------------------------------------------------------------------------



 



ARTICLE XX.
NONDISPARAGEMENT
          Price hereby agrees that during the Term of this Agreement and at all
times thereafter, Price will not make any public statement, or engage in any
conduct, that is disparaging to the Corporation, any of its officers, directors,
or shareholders known to Price, including, but not limited to, any statement
that disparages the products, services, finances, financial condition,
capabilities or other aspect of the business of the Corporation. Notwithstanding
any term to the contrary herein, Price shall not be in breach of this section
for the making of any truthful statements under oath.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
Omaha, Nebraska as of the date first above written.

                  Professional Veterinary Products, Ltd.    
 
           
/s/ Steve Price
  By:   /s/ Scott A. Shuey    
 
Steve Price
     
 
Chairman of the Board of Directors    

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYEE AGREEMENT TO PROTECT PROPRIETARY RIGHTS,
TRADE SECRETS AND GOODWILL
          In consideration for employment or continuation of employment at
Professional Veterinary Products, Ltd., a Nebraska corporation (the
“Corporation”), and Steve Price (“Price”), Price hereby agrees to observe and be
bound by all of the provisions of this Employee Agreement to Protect Proprietary
Rights, Trade Secrets and Goodwill, dated as of February 1, 2009 (this
“Agreement”).
PURPOSE OF AGREEMENT
          Price recognizes that his employment by the Corporation is one of
highest trust and confidence because (i) Price will become fully familiar with
all aspects of the Corporation’s business during the term of his employment,
(ii) certain information of which Price will gain knowledge during his
employment is proprietary and confidential information which is special and
critical value to the Corporation, and (iii) if any such proprietary and
confidential information were imparted to or became known by any person,
including Price, engaging in a business in competition with that of the
Corporation, hardship, loss or irreparable injury and damage could result to the
Corporation, the measurement of which would be difficult if not impossible to
ascertain. Price acknowledges that the Corporation has developed unique skills,
concepts, designs, marketing programs, marketing strategy, business practices,
methods of operation, trademarks, licenses, hiring and training methods,
financial and other confidential and proprietary information concerning its
operations and expansion plans (“Trade Secrets”). Therefore, Price agrees that
it is necessary for the Corporation to protect its business from such damage,
and Price further agrees that the following covenants constitute a reasonable
and appropriate means, consistent with the best interest of both Price and the
Corporation, to protect the Corporation against such damage and shall apply to
and be binding upon Price as provided herein.
CONFIDENTIALITY
A. Trade Secrets
          Price recognizes that his position with the Corporation is one of
highest trust and confidence by reason by of Price’s access to and contact with
certain Trade Secrets of the Corporation. Price agrees and covenants to use his
best efforts and exercise utmost diligence to protect and safeguard the Trade
Secrets of the Corporation. Price further agrees and covenants that, except as
may be required by the Corporation in connection with this Agreement, or with
the prior written consent of the Corporation, Price shall not, either during the
term of this Agreement or thereafter, directly or indirectly, use for Price’s
own benefit or for the benefit of another, or disclose, disseminate, or
distribute to another, any Trade Secret (whether or not acquired, learned,
obtained, or developed by Price alone or in conjunction with others) of the
Corporation. All memoranda, notes, records, drawings, documents, or other
writings whatsoever made, compiled, acquired, or received by Price during the
term of his employment related to Price’s employment or performance

-9-



--------------------------------------------------------------------------------



 



hereunder, arising out of, in connection with, or related to any business of the
Corporation, including, but not limited to, Trade Secrets, are, and shall
continue to be, the sole and exclusive property of the Corporation, and shall,
together with all copies thereof and all advertising literature, be returned and
delivered to the Corporation by Price immediately, without demand, upon the
termination of employment, or at any time upon the Corporation’s demand.
          Price acknowledges the importance of protecting the privacy and
confidentiality of customer information and Corporation information. Price
agrees that he assumes personal liability in the event that he violates any
state or federal confidentiality statute(s) during the life of this Agreement.
B. Confidentiality
          Price agrees, both during the period of his employment and thereafter,
to hold in strictest confidence, to not use (except for work performed on behalf
of the Corporation), and to not disclose or permit any person to obtain or
disclose, any trade secret or confidential information of the Corporation
(whether or not such trade secret or confidential information is in written or
tangible form), except as specifically authorized in writing by the Corporation.
CUSTOMER GOODWILL AND DUTIES OF NONSOLICITATION DURING AND
FOLLOWING EMPLOYMENT
A. Duty of Loyalty
          As long as employed by Corporation, and in addition to any obligations
imposed by law, Price will not: (i) have any employment, ownership, contract or
business relationship with any individual or entity which competes or intends to
compete in any way with Corporation; (ii) solicit for employment or hire on
behalf of any individual or entity other than Corporation any then current
employee of Corporation; or (iii) interfere with Corporation’s vendor
relationships.
B. Restriction on Soliciting Employees of the Corporation
          Price covenants that during his employment and for a period of one
(1) year following the termination of his employment (whether voluntary or
involuntary, for any or no reason) (the “Non-Solicitation Period”), he will not,
either directly or indirectly, call on, solicit, or take away, or attempt to
call on, solicit, induce or take away any current employee of the Corporation
with whom Price actually worked and had person contact while employed by the
Corporation, either for himself or for any other person, firm, corporation or
other entity, except to the extent such solicitation for employment is for an
enterprise that is not competitive with the business, products or services that
Price offered or provided on behalf of the Corporation and cannot adversely
affect the Corporation’s relationship or volume of business with its customers.
Price specifically acknowledges, without limitation, that any employee who was
employed at the Corporation’s facility at which Price’s primary office was
located, and who worked at such facility while Price was employed by the
Corporation, should be considered an “employee of the Corporation with whom
Price actually worked and had personal contact while employed by the
Corporation,” unless Price can prove otherwise. Price further specifically
acknowledges that this

-10-



--------------------------------------------------------------------------------



 



restriction is necessary and reasonable for the protection of the Corporation’s
customer goodwill, and that it will not prevent Price from being gainfully
employed following termination of employment with the Corporation because Price
will be free to engage in any occupation, and even to solicit the Corporation’s
employees, as long as Price honors the restrictions contained in this paragraph
concerning contact with certain of the Corporation’s employees. Notwithstanding
anything to the contrary contained herein, general solicitations of employment
by means of newspaper, periodical or trade publication advertisements not
directed at employees of the Corporation shall not constitute a violation of
this provision.
C. Post-Employment Solicitation With Certain Customers
          For a period of one (1) year immediately following termination of his
employment with the Corporation (whether voluntary or involuntary, for any or no
reason), Price will not seek or accept employment with, and will not call on or
solicit the business of, or sell to, or service (directly or indirectly, on my
own behalf or in association with any other individual or entity), any of the
Corporation’s customers with whom he did business and had personal contact while
employed by the Corporation, except to the extent such activities are unrelated
to, and not competitive with the business, products and/or services that Price
offered, provided or supervised on behalf of the Corporation and cannot
adversely affect the Corporation’s relationship or volume of business with such
customers. Price specifically acknowledges that these restrictions are necessary
and reasonable for the protection of the Corporation’s business interests, and
will not prevent him from being gainfully employed following termination of
employment with the Corporation because he will be free to engage in any
occupation as long as he honors the limited restrictions contained in this
section.
GENERAL TERMS
A. Survival of Covenants
          Each covenant of Price set forth in this Agreement shall survive the
termination of employment and shall be construed as an agreement independent of
any other provision of this Agreement, and the existence of any claim or cause
of action of Price against the Corporation whether predicated on this Agreement
or otherwise shall not constitute a defense to the enforcement by the
Corporation of said covenant.
B. Remedies
          The parties hereby declare that it is impossible to measure in money
the damages which will accrue to the Corporation by reason of Price’s failure to
perform any of the obligations under this Agreement. Therefore, in the event of
a breach or threatened breach by Price of any provision hereof, the Corporation
shall be entitled (in addition to other legal and equitable relief to which it
may be entitled, including any and all monetary damages which the Corporation
may incur as a result of said breach, violation or threatened breach or
violation) to (i) relief by temporary restraining order, temporary injunction,
or permanent injunction or otherwise, (ii) damages and an equitable accounting
of all earnings, profits and other benefits arising from such violation, and
(iii) cessation of, and repayment by Price to the Corporation of, any severance
benefits payable or paid to

-11-



--------------------------------------------------------------------------------



 



Price pursuant to any agreement with the Corporation or any plan or program of
the Corporation. The Corporation may pursue any remedy available to it
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other of such remedies as to such breach, violation, or threatened breach or
violation, or as to any other breach, violation, or threatened breach or
violation.
C. Severability
          If the restrictions contained in this Agreement are found by a court
to be unreasonable or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for said restrictions to be modified by said
court so as to be reasonable and enforceable and, as so modified, to be fully
enforced. Price and Corporation agree that if any provision of this Agreement is
determined to be unenforceable for any reason, and such provision cannot be
reformed by the court, such provision shall be deemed separate and severable and
the unenforceability of any such provision shall not invalidate or render
unenforceable any of the remaining provisions hereof.
D. Limitations
          The obligations of confidentiality regarding Trade Secrets shall not
apply if (i) it can be demonstrated by Price to have been within his legitimate
possession prior to the time of disclosure by the Corporation, (ii) it was in
the public domain prior to disclosure, (iii) such disclosure comes into the
public domain through no fault of Price, or (iv) such disclosure is required by
law or compelled by court order.
E. Governing Law and Venue
          This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Nebraska. Each party agrees that any
action by either party to enforce the terms of this Agreement may be brought by
the other party in an appropriate state or federal court in Omaha, Nebraska and
waives all objections based upon lack of jurisdiction or improper or
inconvenient venue of any such court.

             
/s/ Steve Price
      2-5-09    
 
Steve Price
     
 
Date    

-12-